Exhibit 10.6

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is made by and
between Cubic Corporation (“CUBIC”) and William Boyle (“EMPLOYEE”) with respect
to the following facts:

 

A. EMPLOYEE and CUBIC have mutually agreed to separate EMPLOYEE’s employment.

 

B. CUBIC and EMPLOYEE wish to enter into an agreement with regard to the
separation of that employment relationship to resolve any and all issues
relating to CUBIC’s employment of EMPLOYEE and the separation thereof.

 

THE PARTIES THEREFORE AGREE AND PROMISE in consideration of all of the following
terms and conditions as follows:

 

1. Separation Date. EMPLOYEE’s last day of active employment with CUBIC will be
March 31, 2015 (“Separation Date”).  Between March 1, 2015 and March 31, 2015,
EMPLOYEE’s monthly gross salary shall be $3,000 dollars.

 

2. Consideration to Employee. In full consideration of EMPLOYEE signing,
returning, and not revoking this Agreement within the time periods specified
below in paragraph 17, CUBIC will provide EMPLOYEE with the following benefits
to which employee is not otherwise entitled:

 

a.              Equity Acceleration. The parties acknowledge and agree that
EMPLOYEE’s unvested equity awards will no longer vest under the existing vesting
schedules set forth in the applicable award agreements and will instead be
eligible to vest as described in this Section 2(a).  Subject to the occurrence
of the Effective Date (as defined below),

 

i.              On the Separation Date, all of the 7,574 outstanding, unvested
time-based restricted stock units granted to EMPLOYEE pursuant to that certain
Restricted Stock Unit Grant Notice and Restricted Stock Unit Agreement dated
December 12, 2013, shall vest and be settled in accordance with the terms of
such agreement, less usual and customary payroll deductions and required taxes;

 

ii.             On the Separation date, all of the 17,138 of the outstanding,
unvested time-based restricted stock units granted to EMPLOYEE pursuant to that
certain Restricted Stock Unit Grant Notice and Restricted Stock Unit Agreement
dated March 21, 2013 shall vest and be settled in accordance with the terms of
such agreement, less usual and customary payroll deductions and required taxes;
and

 

iii.            On the Separation Date, 6,055 of the outstanding, unvested
performance-based restricted stock units granted to EMPLOYEE pursuant to that
certain Restricted Stock Unit Grant Notice and Restricted Stock Unit Agreement
dated December 12, 2013 shall vest and be settled in accordance with the terms
of such agreement, less usual and customary payroll deductions and required
taxes; and

 

iv.            On the Separation Date, all of the 11,426 outstanding, unvested
performance-based restricted stock units granted to EMPLOYEE pursuant to that
certain Restricted Stock Unit Grant Notice and Restricted Stock Unit Agreement
dated March 21, 2013, shall terminate.

 

--------------------------------------------------------------------------------


 

Following the Separation Date, all of EMPLOYEE’s remaining unvested equity
awards (other than those eligible to vest pursuant to this Section 2(a) upon the
Effective Date), shall terminate.

 

EMPLOYEE agrees that the above equity acceleration constitutes adequate
consideration for the full and final satisfaction of any and all claims of any
nature and kind whatsoever that EMPLOYEE ever had, now has or may have against
CUBIC and all other persons and entities released herein, arising through the
date of this Agreement, including but not limited to any claims relating in any
way to CUBIC’s employment of EMPLOYEE or the termination of EMPLOYEE’s
employment.

 

3. General Release of All Claims. As a material inducement to CUBIC to enter
into this Agreement, and in consideration of the other conditions herein,
EMPLOYEE irrevocably and unconditionally releases CUBIC, its parent company, and
any of their subsidiaries, divisions, affiliates, stockholders, predecessors,
successors, assigns, agents, attorneys, directors, officers, employees,
representatives and all persons acting by, through, under or in concert with any
of them (collectively referred to as “Releasees”), from any and all claims,
complaints, liabilities, obligations, agreements, damages, actions of any
nature, known or unknown, suspected or unsuspected, that EMPLOYEE ever had, now
has, or hereafter may have arising through the date of this Agreement, including
but not limited to any claims arising out of EMPLOYEE’s employment relationship
or the separation of EMPLOYEE’s employment relationship with CUBIC.

 

Also, without limiting the generality of the foregoing, EMPLOYEE agrees to waive
any and all claims for breach of contract, breach of the covenant of good faith
and fair dealing, employment discrimination, harassment, and retaliation in
violation of any California or other state or federal statute or regulation,
including but not limited to, claims for violation of Title VII of the Civil
Rights Act of 1964, the Family and Medical Leave Act, the Age Discrimination in
Employment Act (“ADEA”), the Older Workers Benefit Protection Act, the Americans
with Disabilities Act, the California Fair Employment and Housing Act, the
Employee Retirement Income Security Act of 1974, the federal Worker Adjustment
and Retraining Notification (“WARN”) Act of 1988, the California WARN Act, the
National Labor Relations Act, as well as claims for violation of California
public policy or similar state or federal laws, violation of constitutional
rights, as well as intentional and negligent infliction of emotional distress,
defamation, fraud, and violation of the California Labor Code or similar state
or federal laws.

 

This General Release provision does not apply to: (1) claims by EMPLOYEE for
workers’ compensation benefits or unemployment insurance benefits, except claims
for wrongful termination or discrimination under the Workers’ Compensation Act
or the Unemployment Insurance Code; (2) any action to enforce or challenge the
enforceability of this Agreement; or (3) any other claims that, by statute,
cannot be released by this Agreement.

 

4. Waiver of Known and Unknown Claims. EMPLOYEE expressly waives and
relinquishes all rights and benefits afforded by Section 1542 of the Civil Code
of the State of California, and does so understanding and acknowledging the
significance of this specific waiver of Section 1542. Section 1542 of the Civil
Code of the State of California states as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her, must have materially affected his or her settlement with
the debtor.

 

2

--------------------------------------------------------------------------------


 

EMPLOYEE understands that EMPLOYEE is a “creditor” within the meaning of
Section 1542.  Notwithstanding the provisions of Section 1542, this Agreement
shall be in full settlement of all claims and disputes being released herein,
including unknown claims.

 

5. Discovery of Different or Additional Facts. EMPLOYEE acknowledges that
EMPLOYEE may discover facts different from, or in addition to, those EMPLOYEE
now knows or believes to be true with respect to the claims, complaints,
liabilities, obligations, agreements, damages and actions herein released, and
agrees the release herein shall be and remain in effect in all respects as a
complete and general release as to all matters released herein, notwithstanding
any such different or additional facts.

 

6. Non-Disclosure of CUBIC Confidential Information. EMPLOYEE agrees that
EMPLOYEE shall not use or disclose to any person(s) or entity(ies), public or
private, at any time or in any manner, directly or indirectly, any “CUBIC
Confidential Information,” including but not limited to, all forms and types of
business, technical, financial, economic, sales, marketing or customer
information of CUBIC that EMPLOYEE received, developed or had access to as a
result of his/her employment with CUBIC, which has not been previously disclosed
to the general public by an authorized CUBIC representative or customer,
regardless of whether such information would be deemed a trade secret under
applicable law.

 

CUBIC Confidential Information shall be interpreted broadly and also includes,
but is not limited to, business strategies and plans, financial information,
projections, pricing and cost information, proposals, lists of present or future
customers, all information obtained from or about current or future customers,
supplier lists and information, plans and results of research and development,
reports, manuals, policies, personnel information (other than EMPLOYEE’s own
information), evaluations, designs, specifications, blueprints, drawings,
patterns, compilations, formulas, programs, software, prototypes, methods,
processes, devices, procedures, inventions, special techniques of any kind
peculiar to CUBIC’s operations, or other confidential or proprietary information
or intellectual property related to the business, products, services, or plans
of Company, whether tangible or intangible, and whether stored or memorialized
physically, electronically, photographically, or in EMPLOYEE’s memory.  This
specifically includes all information CUBIC has received from customers or other
third parties that is not generally known to the public or is subject to a
confidentiality agreement

 

7.  Pending and Future Claims.  EMPLOYEE agrees to withdraw, with prejudice, any
demand for arbitration or lawsuit EMPLOYEE may have against CUBIC and any other
Releasees that is pending on the date that EMPLOYEE signs this Agreement.
EMPLOYEE further agrees that, to the fullest extent permitted by law, EMPLOYEE
will not initiate any demand for arbitration or lawsuit related to the matters
released above, it being the intention of the parties that with the execution of
this release, the Releasees will be absolutely, unconditionally and forever
discharged of and from all obligations to or on behalf of EMPLOYEE related in
any way to the matters discharged herein.  In addition, EMPLOYEE agrees not to
assist any other person or entity bringing any arbitration, lawsuit, or other
legal action, that is opposed to CUBIC or any other Releasees unless compelled
to do so by a court of law.  However, this Agreement shall not preclude EMPLOYEE
from filing a complaint with or participating in an investigation or

 

3

--------------------------------------------------------------------------------


 

proceeding conducted by a federal or state government entity. EMPLOYEE
nonetheless expressly releases EMPLOYEE’s right to receive any monetary damages,
reward, or other personal relief based on a complaint or charge filed with a
federal or state government entity by EMPLOYEE or on EMPLOYEE’s behalf.

 

8. Restrictions on EMPLOYEE’s Activities. As a material condition of receiving
the equity acceleration, for a period of two (2) years following the Separation
Date, EMPLOYEE shall not accept or engage in any employment, nor provide any
services for remuneration in any other capacity (e.g., as an independent
contractor, sole proprietor, partner, or joint venturer) for any person or
business engaged in the provision of any services or the design, manufacturing
or sale of any product, that is the same, substantially similar to or
competitive with, any service or product of CUBIC (“Competitive Activities”). In
the event EMPLOYEE engages in Competitive Activities within two years of his
Separation Date, EMPLOYEE agrees that any equity he received as a result of the
equity acceleration under this Agreement, or its cash equivalent if already
sold, shall be returned to CUBIC.

 

9.  Nonsolicitation. As a material condition of receiving the equity
acceleration, for a period of two (2) years following the Separation Date,
EMPLOYEE shall not take any action to directly or indirectly solicit any
employee or contractor of CUBIC to terminate his, her or its relationship with
CUBIC, including by making any solicitation or by providing to any person or
entity information about the skills, capabilities, background, or compensation
of any CUBIC employee or contractor (“Solicitation Activities”).  In the event
EMPLOYEE engages in Solicitation Activities in breach of this provision,
EMPLOYEE agrees that, in addition to any damages caused to CUBIC by such
Solicitation Activities, any equity he received as a result of the equity
acceleration under this Agreement, or its cash equivalent if already sold, shall
be returned to CUBIC. Nothing in this provision shall limit CUBIC’s right to
seek injunctive relief related to any Solicitation Activities in breach of this
provision.

 

10. Return of Company Property. EMPLOYEE agrees to return any and all equipment,
property and materials in EMPLOYEE’s possession that belong to, or identify
EMPLOYEE as an employee or representative of CUBIC, including but not limited
to, files, records, credit cards, business cards, badges, card key passes, cell
phones, computers, tablets, and keys by EMPLOYEE’s Separation Date.

 

11.  California Law. This Agreement shall be governed by and interpreted
according to the laws of the State of California.

 

12. Review of the Agreement and Voluntariness. EMPLOYEE acknowledges that
EMPLOYEE has read this Agreement, fully understands EMPLOYEE’s rights,
privileges and duties under the Agreement, and enters this Agreement freely and
voluntarily, without coercion or duress.

 

13. Severability. If any term, part or provision of this Agreement is invalid or
illegal, the validity of the Agreement’s other terms, parts and provisions shall
not be affected thereby and said invalid or illegal term, part or provision
shall be deemed not to be a part of this Agreement.

 

14.  Binding on Successors. This Agreement and all of its provisions shall be
binding upon, and inure to the benefit of, any successors, assigns, personal
representatives or heirs of the parties hereto.

 

4

--------------------------------------------------------------------------------


 

15.  No External or Prior Representations. EMPLOYEE represents and acknowledges
that, in executing this Agreement, EMPLOYEE does not rely and has not relied
upon any representation or statement not set forth herein made by any of the
Releasees, their agents or representatives.

 

16. Entire Agreement. Except as expressly stated herein, the parties acknowledge
and represent that this Agreement contains the entire understanding between them
with respect to the matters set forth herein and supersedes any prior
inconsistent agreements or understandings.  The parties further acknowledge that
the terms of this Agreement are contractual and not a mere recital.  This
Agreement may only be modified by a writing signed by both parties.

 

17. Time for Consideration of Agreement. This Agreement is intended to satisfy
the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C. sec.
626(f), for the release of claims under the ADEA.  The following general
provisions, along with the other provisions of this Agreement, are agreed to for
this purpose:

 

a. EMPLOYEE is advised to consult with an attorney concerning the terms of this
Agreement and the consequences of signing it and EMPLOYEE acknowledges and
agrees that EMPLOYEE has obtained and considered any such legal advice EMPLOYEE
deems necessary, such that EMPLOYEE is entering into this Agreement freely,
knowingly, and voluntarily;

 

b. EMPLOYEE has twenty-one (21) days from receipt to review and consider this
Agreement;

 

c. EMPLOYEE may use as much of this time as EMPLOYEE wishes prior to signing;

 

d. For a period of seven (7) days following the execution of this Agreement,
EMPLOYEE may revoke the Agreement, and the Agreement shall not become effective
or enforceable until the revocation time has expired;

 

e. To be effective, any revocation of this Agreement must be made by EMPLOYEE in
writing, signed, dated and delivered to CUBIC’s Human Resources Department no
later than seven (7) days from the execution of the Agreement.  If the seventh
day falls on a weekend or a holiday, EMPLOYEE’s revocation must be delivered on
the next business day;

 

f. This Agreement shall become effective eight (8) days after it is signed by
EMPLOYEE (“Effective Date”), unless revoked by EMPLOYEE prior to that time as
set forth above; and

 

g. This Agreement does not waive or release any rights or claims that EMPLOYEE
may have that arise after the execution of this Agreement.

 

18. Construction. This Agreement shall not be construed or interpreted for or
against any party hereto based on the fact that one party’s attorney drafted
this Agreement or caused this Agreement to be drafted.

 

19. Controversies Arising Out of Agreement. The parties agree that any
judicially cognizable controversy or claim arising out of or relating to this
Agreement or its breach shall

 

5

--------------------------------------------------------------------------------


 

be resolved through a confidential and binding arbitration before a single
neutral arbitrator in San Diego, California in accordance with the rules and
procedures of the Judicial Arbitration and Mediation Services (“JAMS”). The JAMS
rules and procedures may be found online at www.jamsadr.org.  Both EMPLOYEE and
CUBIC expressly waive their right to a jury trial. This paragraph 19 is intended
to be the exclusive method for resolving any and all claims by the parties
against each other for payment of damages under this Agreement or relating to
EMPLOYEE’S employment; provided, however, that EMPLOYEE shall retain the right
to pursue rights or claims expressly excluded from the general release of claims
in paragraph 3, as well as EMPLOYEE’s rights to file or participate in a
complaint or investigation with a government agency under paragraph 7. This
Agreement shall not limit either party’s right to obtain any provisional remedy,
including, without limitation, injunctive or similar relief, from any court of
competent jurisdiction as may be necessary to protect their rights and interests
pending the outcome of arbitration, including without limitation injunctive
relief, in any court of competent jurisdiction pursuant to California Code of
Civil Procedure §1281.8 or any similar statute of an applicable jurisdiction.
Seeking any such relief shall not be deemed to be a waiver of such party’s right
to compel arbitration. The parties shall each bear their own attorneys’ fees and
costs related to such arbitration.

 

20.  Non-Disclosure and Other Agreements. The parties agree that this Agreement
will not supersede any existing Employee Inventions And Secrecy Agreement
executed by EMPLOYEE while employed at CUBIC or any other agreements relating to
CUBIC’s confidential information, proprietary information, trade secrets, or
intellectual property.

 

21. Wages & Benefits Received. EMPLOYEE acknowledges that, with the exception of
the equity acceleration offered in this Agreement, EMPLOYEE has been paid all
wages, salary, overtime, bonuses, commissions, accrued PTO and employee benefits
owed to EMPLOYEE through EMPLOYEE’s Separation Date, and that these amounts are
not in any way consideration for this Agreement.

 

22.  No Admissions. The parties agree that this Agreement is not an admission of
any liability or fault whatsoever by EMPLOYEE or CUBIC, and shall not be used as
such in any legal or administrative proceeding.

 

23. Other. By signing below, EMPLOYEE is acknowledging that EMPLOYEE has
carefully read this Agreement, fully understands what it means, is entering into
it knowingly and voluntarily and that all of EMPLOYEE’s representations in it
are true.  EMPLOYEE understands that the consideration period described in
paragraph 17 started when EMPLOYEE was first given this Agreement, and EMPLOYEE
waives any right to have it restarted or extended by any subsequent changes to
this Agreement. EMPLOYEE acknowledges that CUBIC would not have given EMPLOYEE
the special benefits EMPLOYEE is getting in exchange for this Agreement but for
EMPLOYEE’s representations and promises that EMPLOYEE is making by signing it.

 

6

--------------------------------------------------------------------------------


 

PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN OR
UNKNOWN CLAIMS.

 

AGREED AND ACCEPTED:

 

 

EMPLOYEE

 

 

 

 

 

 

William Boyle

 

 

Executed this        day of                           , 2015 at
                      , California

 

 

CUBIC CORPORATION

 

 

 

 

 

 

Darryl Albertson

 

Vice President, Human Resources

 

 

Executed this        day of                           , 2015 at San Diego,
California

 

7

--------------------------------------------------------------------------------